FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SKYE ASTIANA; TAMAR DAVIS                  No. 12-17596
LARSEN, on behalf of themselves
and all others similarly situated,           D.C. No.
                 Plaintiffs-Appellants,   4:11-cv-06342-
                                               PJH
                  v.

THE HAIN CELESTIAL GROUP, INC., a           OPINION
Delaware corporation; JASON
NATURAL PRODUCTS, INC., a
California corporation,
               Defendants-Appellees.


     Appeal from the United States District Court
          for the Northern District of California
   Phyllis J. Hamilton, Chief District Judge, Presiding

                 Argued and Submitted
      February 10, 2015—San Francisco, California

                   Filed April 10, 2015

 Before: Sidney R. Thomas, Chief Judge and A. Wallace
  Tashima and M. Margaret McKeown, Circuit Judges.

               Opinion by Judge McKeown
2            ASTIANA V. HAIN CELESTIAL GROUP

                           SUMMARY*


            Preemption / Primary Jurisdiction /
              Food and Drug Administration

    The panel reversed the district court’s Fed. R. Civ. P.
12(b)(6) dismissal of a quasi-contract cause of action, and
dismissal of California state law claims under the primary
jurisdiction doctrine in a putative nationwide class action
claiming that the class members were deceived into
purchasing “natural” cosmetics.

    Primary jurisdiction is a prudential doctrine that permits
courts to determine whether a claim implicates technical and
policy questions that should first be addressed by an agency
with regulatory authority over the relevant industry.

    The panel held that the Food, Drug, and Cosmetic Act did
not expressly preempt California’s state law causes of action
that create consumer remedies for false or misleading
cosmetics labels. The panel also held that although the
district court properly invoked the primary jurisdiction
doctrine, it erred by dismissing the case rather than issuing a
stay pending potential agency action by the Food and Drug
Administration. The panel indicated that on remand, the
district court may consider whether events during the
pendency of the appeal had changed the calculus on whether
further FDA proceedings were necessary. Finally, the panel
concluded that the district court erred in dismissing the


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
            ASTIANA V. HAIN CELESTIAL GROUP                 3

quasi-contract cause of action as duplicative of, or
superfluous to, the putative class’s other claims.


                        COUNSEL

Joseph N. Kravec, Jr. (argued) and Wyatt A. Lison, Feinstein
Doyle Payne & Kravec, LLC, Pittsburgh, Pennsylvania;
Michael D. Braun, Braun Law Group, P.C., Los Angeles,
California; Janet Lindner Spielberg, Law Offices of Janet
Lindner Spielberg, Los Angeles, California, for Plaintiffs-
Appellants.

James M. Schurz (argued) and Lisa A. Wongchenko,
Morrison & Foerster LLP, San Francisco, California, for
Defendants-Appellees.


                         OPINION

McKEOWN, Circuit Judge:

    A product labeled “all natural” or “pure natural” likely
evokes images of ground herbs and earth extracts rather than
chemicals such as “Polysorbate 20” or “Hydroxycitronellal.”
This class action alleges that false or misleading product
labels duped consumers seeking natural cosmetics into
purchasing products that were chock-full of artificial and
synthetic ingredients. Although the underlying question of
what constitutes a “natural” cosmetic poses a fascinating
question, it is not the one we answer. Instead, this appeal
requires us to decide whether federal preemption or the
primary jurisdiction doctrine prevents the district court from
4           ASTIANA V. HAIN CELESTIAL GROUP

deciding when a “natural” label on cosmetic products is false
or misleading.

    We conclude that the Food, Drug, and Cosmetic Act,
21 U.S.C. § 301 et seq. (“FDCA”), does not expressly
preempt California’s state law causes of action that create
consumer remedies for false or misleading cosmetics labels.
Although the district court properly invoked the primary
jurisdiction doctrine, it erred by dismissing the case rather
than issuing a stay pending potential agency action by the
Food and Drug Administration (“FDA”). On remand, the
district court may consider whether events during the
pendency of this appeal have changed the calculus on
whether further FDA proceedings are necessary.

                        Background

    The Hain Celestial Group and JÂSÖN Natural Products
(collectively “Hain”) make moisturizing lotion, deodorant,
shampoo, conditioner and other cosmetics products. Hain
labels these products “All Natural,” “Pure Natural,” or “Pure,
Natural & Organic.”

     Skye Astiana, Tamar Davis Larsen, and Mary Littlehale
(collectively “Astiana”) filed a putative nationwide class
action claiming that they were deceived into purchasing
Hain’s cosmetics, which contain allegedly synthetic and
artificial ingredients ranging from benzyl alcohol to airplane
anti-freeze. Astiana claims she likely would not have
purchased—and certainly would not have paid the going price
for—Hain’s cosmetics had she been aware of their synthetic
and artificial contents. Astiana sought injunctive relief and
damages under the federal Magnuson-Moss Warranty Act,
              ASTIANA V. HAIN CELESTIAL GROUP                           5

California’s unfair competition and false advertising laws,
and common law theories of fraud and quasi-contract.

   Hain filed two motions to dismiss the complaint. First, it
moved to partially dismiss the suit under Federal Rule of
Civil Procedure 12(b)(6). As relevant here, the district court
dismissed the quasi-contract cause of action, noting that
“while restitution is available as a remedy for plaintiffs’ other
causes of action, it is not a standalone cause of action in
California and is nonsensical as pled in any event.”1

    In its second motion to dismiss, Hain asserted that
Astiana’s state law claims are preempted by the FDCA. In
the alternative, Hain urged that the suit should be stayed or
dismissed under the primary jurisdiction doctrine. The
district court found the latter argument persuasive and
dismissed Astiana’s claims so the parties could seek expert
guidance from the FDA.

                               Analysis

I. PREEMPTION

    Hain argues that the FDCA expressly preempts Astiana’s
state law claims. Although the district court did not address
this argument, Hain asks us to do so, citing our authority to
“affirm on any grounds supported by the record.” Franklin
v. Terr, 201 F.3d 1098, 1100 n.2 (9th Cir. 2000). We accept
this invitation because this purely legal question remains a
threshold issue for resolution.


  1
     The district court also dismissed plaintiff Littlehale from the suit.
Littlehale initially appealed this ruling, but voluntarily dismissed her
appeal before oral argument.
6           ASTIANA V. HAIN CELESTIAL GROUP

    In analyzing express preemption, we “start with the
assumption that the historic police powers of the States were
not to be superseded by the Federal Act unless that was the
clear and manifest purpose of Congress.” Rice v. Santa Fe
Elevator Corp., 331 U.S. 218, 230 (1947). The FDCA
proscribes any cosmetics labeling that is “false or misleading
in any particular.” 21 U.S.C. § 362(a). The more specific
preemption language prohibits any state or local government
from “establish[ing] or continu[ing] in effect any requirement
for labeling or packaging of a cosmetic that is different from
or in addition to, or that is otherwise not identical with”
federal rules. 21 U.S.C. § 379s(a). Hain’s argument that this
language expressly preempts any state law claim that a
cosmetic label is false or misleading does not square with
Supreme Court precedent.

     The preemption language of § 379s is virtually identical
to the statutory text at issue in two Supreme Court cases:
Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996), and Bates v.
Dow Agrosciences LLC, 544 U.S. 431 (2005). Like the
statutes at issue in those cases, the FDCA bars states from
imposing new or additional labeling “requirements,” but is
silent with regards to states’ ability to provide remedies for
violations of federal law. In light of this similarity, we have
little difficulty concluding that the FDCA does not preempt
state laws that allow consumers to sue cosmetics
manufacturers that label or package their products in
violation of federal standards.

    In Medtronic, the Supreme Court considered whether the
FDCA’s prohibition on state medical device safety
“requirements” that are “different from, or in addition to”
federal requirements preempted state law product liability
claims. 518 U.S. at 481 (quoting 21 U.S.C. § 360k(a)).
            ASTIANA V. HAIN CELESTIAL GROUP                     7

Looking to the text, the Court concluded that nothing in the
statutory language “denies [a state] the right to provide a
traditional damages remedy for violations of common-law
duties when those duties parallel federal requirements.” Id.
at 495. Simply put, the availability of state law damages for
violations of federal law “does not amount to [an] additional
or different ‘requirement.’” Id.

    The Court reached a similar conclusion in Bates. There,
chemical manufacturers argued that the labeling requirements
of the Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”), 7 U.S.C. § 136 et seq., preempted state law
claims that their products failed to include adequate warnings.
That statute mandates certain chemical labeling requirements
and prohibits states from “impos[ing] or continu[ing] in effect
any requirements for labeling or packaging in addition to or
different from” federal requirements. 7 U.S.C. § 136v(b).
The Court determined that this language is not an absolute bar
to state law failure to warn claims, reasoning that FIFRA
“does not . . . pre-empt any state rules that are fully consistent
with federal requirements.” Bates, 544 U.S. at 452. To the
extent state law might be construed more broadly than federal
law, the solution is not to prohibit state law suits altogether,
but to “instruct the jury on the relevant [federal] standards, as
well as any regulations that add content to those standards.”
Id. at 454.

    Hain attempts to escape the dictates of the Supreme Court
by arguing that Astiana’s suit would create a “novel state
labeling requirement” under California’s Sherman Act,
Health & Safety Code § 111730. This approach does not
save the preemption argument. Astiana is not asking Hain to
modify or enhance any aspect of its cosmetics labels that are
required by federal law. Rather, she claims deception as a
8           ASTIANA V. HAIN CELESTIAL GROUP

result of advertising statements that contradicted the true
ingredients listed on the FDA-mandated label. See Williams
v. Gerber Prods. Co., 552 F.3d 934, 939 (9th Cir. 2008) (“We
do not think that the FDA requires an ingredient list so that
manufacturers can mislead consumers and then rely on the
ingredient list to correct those misinterpretations and provide
a shield for liability for the deception.”). FDA regulations do
not require Hain to label its products as “All Natural” or
“Pure Natural.” If Astiana’s suit ultimately requires Hain to
remove these allegedly misleading advertising statements
from its product labels, such a result does not run afoul of the
FDCA, which prohibits “requirement[s]” that are “different
from,” “in addition to,” or “not identical with” federal rules.

     Hain also argues that the complaint’s reference to the
FDA’s informal food labeling policy represents an attempt to
create a state regulatory regime where no corresponding
federal rules exist. This characterization does not ring true.
Astiana referenced these regulations to demonstrate that Hain
knew or should have known its products contained
ingredients that would likely be considered synthetic and
artificial.   Notably, the complaint referenced Hain’s
correspondence with a non-profit organization for the same
purpose.

    Hain finally points out that the FDA has never issued
regulations regarding the use of “natural” on cosmetics labels.
That is true, but Hain then argues that the FDA’s failure to
issue specific regulations on the subject is tantamount to a
conscious decision by the agency to permit any use of this
term a manufacturer sees fit. This argument proves too much.
By this logic, a manufacturer could make any claim—wild,
untruthful, or otherwise—about a product whose contents are
not addressed by a specific regulation. The statute, however,
              ASTIANA V. HAIN CELESTIAL GROUP                            9

proscribes statements that are “false or misleading in any
particular,” not statements that are “prohibited by specific
FDA regulations.” Indeed, in a “Small Business Fact Sheet”
published on its website, the FDA itself stated that while the
agency “has not defined” the word natural, all cosmetics
labels must still be “truthful and not misleading.”2 This
statement is, of course, consistent with § 362(a)’s prohibition
on “false or misleading” labeling and reinforces our
conclusion that the FDA did not intend to permit
indiscriminate use of the word “natural” on cosmetics labels.3

    The FDCA does not expressly preempt state causes of
action predicated on federal cosmetics labeling laws.
Astiana’s state law claims that Hain’s products were labeled
in a way that was “false or misleading in any particular” may
proceed.

II. PRIMARY JURISDICTION

   We next address whether the district court properly
dismissed Astiana’s claims under the primary jurisdiction
doctrine. Before we reach the merits of the district court’s
decision, we consider two procedural points raised by
Astiana.


   2
      Small Business & Homemade Cosmetics: Fact Sheet, U.S. FDA,
http://www.fda.gov/Cosmetics/ResourcesForYou/Industry/ucm388736.
htm (last updated Oct. 20, 2014).
  3
    To the extent Hain claims that no consumer would be deceived by a
cosmetics label that contains the phrase “All Natural” because every
cosmetic necessarily contains artificial, synthetic, or manufactured
materials, this argument goes to the merits of Astiana’s assertion that she
was deceived by the allegedly false or misleading label, not the question
of federal preemption.
10          ASTIANA V. HAIN CELESTIAL GROUP

    Astiana first urges that Hain waived its right to seek
dismissal on primary jurisdiction grounds because this
defense was asserted in a pleading titled: “Motion to dismiss
for lack of subject matter jurisdiction, pursuant to Federal
Rule of Civil Procedure 12(h)(3).” Strictly speaking, this title
was inaccurate because “[p]rimary jurisdiction is not a
doctrine that implicates the subject matter jurisdiction of the
federal courts.” Syntek Semiconductor Co. v. Microchip
Tech. Inc., 307 F.3d 775, 780 (9th Cir. 2002). In Astiana’s
view, the erroneous caption on Hain’s motion constitutes
waiver of the primary jurisdiction defense.

    Astiana’s position reads too much into the caption. Just
as one can’t judge a book by its cover, a pleading caption is
hardly dispositive of the nature of the pleading. Astiana also
overlooks the reality of what occurred in the briefing of the
motion. Both Hain and Astiana addressed the merits of the
primary jurisdiction argument without reference to the
caption. Far from waiver, Hain’s motion put Astiana on
notice of the defense, and Astiana responded to this
argument.

    Astiana also urges us to acknowledge that its
correspondence with the FDA during the pendency of this
appeal demonstrates that the agency declined to take primary
jurisdiction over this case. In a motion for judicial notice,
Astiana asserts that her counsel sent a letter to the FDA in
December 2013, four weeks after the district court dismissed
her claims. The letter, which was not sent to opposing
counsel or the court at that time, asserted inaccurately that
there had been a “Referral for 21 C.F.R. [§] 10.25(c)
Administrative Determination” in the case. Although
§ 10.25(c) permits federal courts to refer matters to the FDA
for administrative proceedings, the district court did not do so
            ASTIANA V. HAIN CELESTIAL GROUP                  11

in this case. Rather, the court had already dismissed the case
when Astiana requested that “the FDA render an
administrative determination on the meaning of ‘natural’ as
applied to personal care products regulated under the FDCA,
or advise that the agency declines to make such a
determination.” Astiana’s letter did not comply with the
FDA’s requirements for initiating a citizen petition. 21
C.F.R. § 10.30. The inquiry was never assigned a docket
number, and the FDA’s response was neither posted to its
website nor published in any other capacity. Cf. 21 C.F.R.
§ 10.65(a) (noting that “correspondence” with FDA
employees does not constitute final agency action “subject to
judicial review”).

     Hain’s counsel learned of this missive nearly two months
later and immediately wrote a letter to the FDA urging it not
to respond to Astiana’s request for administrative guidance.
In March 2013, Dr. Linda M. Katz, the Director of the FDA’s
Office of Cosmetics and Colors, responded to Astiana’s
initial request and outlined the procedures for establishing the
meaning of the term “natural,” absent a pre-existing
definition. The letter noted that “making the requested
determination without adequate public participation would
not be in keeping with FDA’s commitment to the principles
of openness and transparency.” Dr. Katz further observed
that “priority cosmetic public health and safety matters are
currently fully occupying the resources that FDA has
available for proceedings on cosmetics matters” and
“proceedings to define ‘natural’ do not fit within [the
agency’s] current health and safety priorities.”

    The question is what do we do with this private
correspondence on appeal? Our answer: nothing. Because
any consideration as to the weight or the substantive
12          ASTIANA V. HAIN CELESTIAL GROUP

implications of the letter should be left to the district court on
remand, we deny Astiana’s motion for judicial notice.

    We now consider the meat of Astiana’s claim: whether
the district court’s decision to dismiss the case under the
primary jurisdiction doctrine was error. Although the district
court properly invoked primary jurisdiction, it erred by
dismissing the case without prejudice rather than staying
proceedings while the parties (or the district court) sought
guidance from the FDA.

    Primary jurisdiction is a prudential doctrine that permits
courts to determine “that an otherwise cognizable claim
implicates technical and policy questions that should be
addressed in the first instance by the agency with regulatory
authority over the relevant industry rather than by the judicial
branch.” Clark v. Time Warner Cable, 523 F.3d 1110, 1114
(9th Cir. 2008). In evaluating primary jurisdiction, we
consider “(1) the need to resolve an issue that (2) has been
placed by Congress within the jurisdiction of an
administrative body having regulatory authority (3) pursuant
to a statute that subjects an industry or activity to a
comprehensive regulatory authority that (4) requires expertise
or uniformity in administration.” Syntek, 307 F.3d at 781.

    Not every case that implicates the expertise of federal
agencies warrants invocation of primary jurisdiction. Rather,
the doctrine is reserved for a “limited set of circumstances”
that “requires resolution of an issue of first impression, or of
a particularly complicated issue that Congress has committed
to a regulatory agency.” Clark, 523 F.3d at 1114 (quoting
Brown v. MCI WorldCom Network Servs., 277 F.3d 1166,
1172 (9th Cir. 2002)) (internal quotation marks omitted).
Without doubt, defining what is “natural” for cosmetics
              ASTIANA V. HAIN CELESTIAL GROUP                          13

labeling is both an area within the FDA’s expertise and a
question not yet addressed by the agency.

    Nonetheless, courts must also consider whether invoking
primary jurisdiction would needlessly delay the resolution of
claims. Reid v. Johnson & Johnson, No. 12-56726, 2015 WL
1089583, at *12 (9th Cir. 2015); United States v. Philip
Morris USA Inc., 686 F.3d 832, 838 (D.C. Cir. 2012) (“The
primary jurisdiction doctrine is rooted in part in judicial
efficiency.”). Under our precedent, “efficiency” is the
“deciding factor” in whether to invoke primary jurisdiction.
Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1165 (9th Cir.
2007).4

    Common sense tells us that even when agency expertise
would be helpful, a court should not invoke primary
jurisdiction when the agency is aware of but has expressed no
interest in the subject matter of the litigation. Similarly,
primary jurisdiction is not required when a referral to the
agency would significantly postpone a ruling that a court is
otherwise competent to make. See Amalgamated Meat
Cutters & Butcher Workmen of N. Am., 381 U.S. at 686
(“[Primary jurisdiction] does not require resort to an
expensive and merely delaying administrative proceeding


  4
      Although the Supreme Court has never expressly held that courts
should weigh efficiency concerns against other factors relevant to primary
jurisdiction, see Ellis v. Tribune Television Co., 443 F.3d 71, 90 (2d Cir.
2006), the Court has discussed judicial economy in several of its primary
jurisdiction opinions. See, e.g., Reiter v. Cooper, 507 U.S. 258, 270
(1993) (expressing concern that invoking primary jurisdiction “could
produce substantial delay”); Local Union No. 189, Amalgamated Meat
Cutters & Butcher Workmen of N. Am. v. Jewel Tea Co., 381 U.S. 676,
686 (1965) (“[T]he doctrine of primary jurisdiction is not a doctrine of
futility.”).
14           ASTIANA V. HAIN CELESTIAL GROUP

when the case must eventually be decided on a controlling
legal issue wholly unrelated to determinations for the
ascertainment of which the proceeding was sent to the
agency.”) (internal quotation marks and citation omitted).

    On the record before it, the district court did not err in
invoking primary jurisdiction. Determining what chemical
compounds may be advertised as natural on cosmetic product
labels is “a particularly complicated issue that Congress has
committed to” the FDA. See 21 C.F.R. § 700.3 et seq.
Obtaining expert advice from that agency would help ensure
uniformity in administration of the comprehensive regulatory
regime established by the FDCA.

     While the FDA had shown some reticence to define
“natural,” Judge Hamilton was not alone in thinking that new
guidance would be forthcoming. In response to a flurry of
litigation over food labeling, three other district courts
invoked the agency’s primary jurisdiction to see if the FDA
intended to offer further regulations regarding the use of the
term “natural.”5 Following these referrals, which occurred
around the same time Hain sought to invoke primary
jurisdiction in this case, the FDA outlined the complexities of
the issue and responded to the courts that “priority food
public health and safety matters are largely occupying the
limited resources that FDA has to address food matters.”
Letter from Department of Health & Human Services, In Re
Gen. Mills, No. CIV-A-12-249, at ECF No. 94. More


 5
   These cases are: In re Gen. Mills, Inc. Kix Cereal Litig., No. CIV-A-
12-249 KM, 2013 WL 5943972 (D.N.J. Nov. 1, 2013), Barnes v.
Campbell Soup Co., No. C12-05185 JSW, 2013 WL 5530017 (N.D. Cal.
July 25, 2013), Cox v. Gruma Corp., No. 12-CV-6502 YGR, 2013 WL
3828800 (N.D. Cal. July 11, 2013).
              ASTIANA V. HAIN CELESTIAL GROUP                           15

specifically, the agency “decline[d] to make a determination”
at that time with respect to labeling genetically engineered
ingredients as “natural.” Id.

    Once a district court determines that primary jurisdiction
is appropriate, it may either stay proceedings or dismiss the
case without prejudice. When the purpose of primary
jurisdiction is for “parties [to] pursue their administrative
remedies,” a district court will “[n]ormally” dismiss the case
without prejudice. Syntek, 307 F.3d at 782. However, when
a court invokes primary jurisdiction “but further judicial
proceedings are contemplated, then jurisdiction should be
retained by a stay of proceedings, not relinquished by a
dismissal.” N. Cal. Dist. Council of Hod Carriers v. Opinski,
673 F.2d 1074, 1076 (9th Cir. 1982).6 In either circumstance,
the district court must be attuned to the potential prejudice
arising from the dismissal of claims. Because the Ninth
Circuit “has not clearly adopted the doctrine of equitable
tolling in primary jurisdiction cases,” prudence dictates that
a court should stay proceedings rather than dismissing them
when there is a “possibility” that the running of the statute of
limitations during administrative proceedings could affect the
parties’ rights. United States v. Dan Caputo Co., 152 F.3d
1060, 1062 (9th Cir. 1998) (per curiam).




  6
     Indeed, this case demonstrates the mischief that can arise when a
district court dismisses claims rather than staying them while awaiting
agency action. Rather than seeking guidance from the FDA, Hain
attempted to leverage the district court’s dismissal on primary jurisdiction
into an outright dismissal of some of Astiana’s claims by arguing that she
had forfeited her right to request a stay in proceedings. Enabling such
“gotcha” litigation tactics is not the purpose of the primary jurisdiction
doctrine.
16          ASTIANA V. HAIN CELESTIAL GROUP

     In dismissing the case rather than staying it, the court did
not consider whether the parties would be “unfairly
disadvantaged.” Reiter, 507 U.S. at 268. The purpose of
referral to the FDA was not for the agency to adjudicate
Astiana’s claims, but to provide expert advice that would be
useful to the court in considering this lawsuit. Plus,
dismissing the case had the potential to prejudice members of
the putative consumer class because of the running of the
statute of limitations. In light of these considerations, we
reverse the dismissal on primary jurisdiction grounds. On
remand, the district court may consider whether events during
the pendency of this appeal—including Astiana’s informal
letter, the FDA’s website publication of a Small Business
Fact Sheet regarding cosmetics labeling, and the FDA’s
response to the other courts—affect the need for further
proceedings at the FDA or demonstrate that another referral
to the agency would be futile.

III.    QUASI-CONTRACT

    The district court dismissed Astiana’s quasi-contract
cause of action, concluding that restitution “is not a
standalone cause of action in California and is nonsensical as
pled in any event.” We part ways with the district court.
Astiana’s pleadings, though inartful, are better read as raising
a valid quasi-contract claim seeking the remedy of restitution.

    As the district court correctly noted, in California, there
is not a standalone cause of action for “unjust enrichment,”
which is synonymous with “restitution.” Durell v. Sharp
Healthcare, 108 Cal. Rptr. 3d 682, 699 (Ct. App. 2010);
Jogani v. Superior Court, 81 Cal. Rptr. 3d 503, 511 (Ct. App.
2008). However, unjust enrichment and restitution are not
irrelevant in California law. Rather, they describe the theory
            ASTIANA V. HAIN CELESTIAL GROUP                 17

underlying a claim that a defendant has been unjustly
conferred a benefit “through mistake, fraud, coercion, or
request.” 55 Cal. Jur. 3d Restitution § 2. The return of that
benefit is the remedy “typically sought in a quasi-contract
cause of action.” Id.; see Munoz v. MacMillan, 124 Cal. Rptr.
3d 664, 675 (Ct. App. 2011) (“Common law principles of
restitution require a party to return a benefit when the
retention of such benefit would unjustly enrich the recipient;
a typical cause of action involving such remedy is
‘quasi-contract.’”).     When a plaintiff alleges unjust
enrichment, a court may “construe the cause of action as a
quasi-contract claim seeking restitution.”        Rutherford
Holdings, LLC v. Plaza Del Rey, 166 Cal. Rptr. 3d 864, 872
(Ct. App. 2014).

    Astiana alleged in her First Amended Complaint that she
was entitled to relief under a “quasi-contract” cause of action
because Hain had “entic[ed]” plaintiffs to purchase their
products through “false and misleading” labeling, and that
Hain was “unjustly enriched” as a result.                  This
straightforward statement is sufficient to state a quasi-
contract cause of action. To the extent the district court
concluded that the cause of action was nonsensical because
it was duplicative of or superfluous to Astiana’s other claims,
this is not grounds for dismissal. Fed. R. Civ. P. 8(d)(2) (“A
party may set out 2 or more statements of a claim or defense
alternatively or hypothetically, either in a single count or
defense or in separate ones.”).

   REVERSED and REMANDED.